688 N.W.2d 90 (2004)
BLACKHAWK DEVELOPMENT CORP.
v.
VILLAGE OF DEXTER.
126036.
Supreme Court of Michigan.
October 28, 2004.
SC: 126036. COA: 240790.
On order of the Court, the application for leave to appeal the January 27, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR *91 7.302(G)(1), we direct the Clerk to schedule oral argument whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order.